DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a steerable catheter handle, classified in A61M25/0147.
II. Claims 10-17, drawn to a steerable catheter handle, classified in A61M25/0147.
III. Claims 18-20, drawn to a method for steering a catheter shaft, classified in A61M25/0147.
The inventions are independent or distinct, each from the other because:
Inventions I/II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Inventions I and II can be used in a materially different process, without a first anchor engaging a first pocket, creating tension when the actuator is moved in a distal direction, or without a first anchor shifting away from a first pocket, releasing tension when the actuator is moved in a proximal direction. 
Inventions I and II are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a proximal portion of each of the two steering lines to engage an end cap.  The subcombination has separate utility such as providing a 1:1 mechanical advantage for steering the catheter tip; whereas the combination includes a pulley assembly, which may provide a different mechanical advantage. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries
The inventions have acquired a separate status in the art due to the recognized divergent subject matter
The inventions have acquired a separate status in the art in view of their different classification
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jason Kraus on 10/19/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 96/37252 to Hunan. 
Regarding Claim 1, Hunjan teaches a steerable catheter handle apparatus (Fig. 4), the apparatus comprising: a housing (120); a catheter shaft (11) including a proximal portion, a distal portion, and an intermediate portion extending between the proximal portion and the distal portion; an actuator (135) coupled to the catheter shaft (11) Page 11, lines 29-36; catheter shaft 11 is coupled with piston member 117 which is coupled to actuator 135 as shown in Fig. 4) and configured to move longitudinally relative to the housing (Page 12, lines 4-8) and longitudinally move the catheter shaft in response to force imparted by a user (catheter shaft 11 is coupled to element 117, and thus moves longitudinally with it); a piston assembly (117) arranged within the housing (120) and configured to receive the actuator (actuator 35 is received on the outer surface of piston assembly 117) and allow longitudinal movement of the actuator relative to the housing (piston assembly is slidable within housing 120, thereby allowing longitudinal movement of actuator 135 relative to housing 120); and two steering lines (22, 23) each including a distal end attached to the distal portion of the catheter shaft (Page 8, lines 13-15) and a proximal portion configured to engage an end cap of the piston assembly in response to the longitudinal movement of the actuator and alter tension on the steering lines to effect curvature of the distal portion of the catheter shaft (Page 11, line 36 – Page 12, line 8; Fig. 4 shows that proximal portion of line 22 engages an end plate 140 of piston assembly 117 by moving directly through it; proximal portion of line 23 engages end plate 140 of piston assembly 117 by moving through it and reversing direction).
Regarding Claim 2, Hunjan teaches all of the limitations of claim 1 as discussed above, and further teaches including a pulley assembly arranged within the housing (Page 12, lines 27-31; end part 140 additionally acts as a pulley assembly) and configured to translate in a direction common with the actuator in response to force imparted by the user on the actuator (pulley assembly 140 is attached to piston assembly 117 which translates in a direction common with the actuator 135). 

    PNG
    media_image1.png
    290
    575
    media_image1.png
    Greyscale
Regarding Claim 3, Hunjan teaches all of the limitations of claim 2 as discussed above, and further teaches wherein the pulley assembly is coupled to the piston assembly by one or more supports (Fig. 4; pulley assembly 140 is the proximal end of piston assembly 117; therefore, the areas where the pulley assembly 140 connects to the rest of piston assembly 117 serve as supports that couple the elements; See Annotated Fig. 4 below). 

Regarding Claim 4, Hunjan teaches all of the limitations of claim 3 as discussed above, and further teaches wherein at least one of the two steering lines are arranged about the pulley assembly (steering line 23). 
Regarding Claim 5, Hunjan teaches all of the limitations of claim 4 as discussed above, and further teaches wherein the two steering lines include a first line (22) and a second line (23), and further comprising a first anchor (122) attached to the proximal portion of the first line, and a second anchor (123) attached to the proximal end of the second line. 
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 6, the closest prior art is Hunjan which teaches all of the limitations of claim 5 as discussed above, but is silent regarding wherein the first anchor is configured to engage the end cap of the piston assembly in response to the movement of the actuator.  Either element 122 or 123 can be considered the first anchor, but neither element engages the end cap 140 of the piston assembly.  Hunjan additionally teaches a different embodiment (Fig. 1-3), wherein a first steering line (23) is anchored in the end cap (37) of the piston assembly, and therefore the first steering line 23 has a first anchor which engages the end cap of the piston assembly.  However, it would not be obvious to modify the embodiment of Fig. 4 to have the first anchor (Fig. 4, element 122) engage the end cap of the piston assembly, as taught in Figs. 1-3, because doing so would not allow tension to be created on the first steering line, and thus the catheter would no longer be bidirectionally deflectable.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783